                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DENHOLLANDER, et al.,                 Lead Case 1:17-cv-00029-GJQ-ESC and all
                                      consolidated member and related cases:
                        Plaintiffs,   1:18-cv-00773-GJQ-ESC
                                      1:18-cv-00806-GJQ-ESC
v.                                    1:18-cv-00828-GJQ-ESC
                                      1:18-cv-00829-GJQ-ESC
MICHIGAN STATE UNIVERSITY, et al.,    1:18-cv-00831-GJQ-ESC
                                      1:18-cv-00886-GJQ-ESC
                    Defendants.       1:18-cv-00913-GJQ-ESC
                                      1:18-cv-00915-GJQ-ESC
                                      1:18-cv-00944-GJQ-ESC
                                      1:18-cv-00968-GJQ-ESC
                                      1:18-cv-00982-GJQ-ESC
                                      1:18-cv-00987-GJQ-ESC
                                      1:18-cv-00993-GJQ-ESC
                                      1:18-cv-00995-GJQ-ESC
                                      1:18-cv-01005-GJQ-ESC
                                      1:18-cv-01006-GJQ-ESC
                                      1:18-cv-01010-GJQ-ESC
                                      1:18-cv-01012-GJQ-ESC
                                      1:18-cv-01016-GJQ-ESC
                                      1:18-cv-01018-GJQ-ESC
                                      1:18-cv-01025-GJQ-ESC
                                      1:18-cv-01027-GJQ-ESC
                                      1:18-cv-01038-GJQ-ESC
                                      1:18-cv-01042-GJQ-ESC
                                      1:18-cv-01045-GJQ-ESC
                                      1:18-cv-01046-GJQ-ESC
                                      1:18-cv-01047-GJQ-ESC
                                      1:18-cv-01056-GJQ-ESC
                                      1:18-cv-01057-GJQ-ESC
                                      1:18-cv-01058-GJQ-ESC
                                      1:18-cv-01060-GJQ-ESC
                                      1:18-cv-01169-GJQ-ESC
                                      1:18-cv-01258-GJQ-ESC
                                      1:19-cv-00178-GJQ-ESC
                                      1:19-cv-00440-GJQ-ESC
                                      1:19-cv-00579-GJQ-ESC
                                      Related Case:
                                      1:19-cv-00629-GJQ-ESC

                                      Hon. Gordon J. Quist

            LOCAL RULE 7.1(d) CERTIFICATE OF CONCURRENCE
       The undersigned hereby certifies, pursuant to Local Civil Rule 7.1(d), that prior to filing

the MSU Defendants’ Joint Omnibus Motion to Dismiss (ECF No. 1193 in Lead Case No. 1:17-

cv-00029-GJQ-ESC, spread of record to all member cases, and ECF No. 9 in related case 1:19-

cv-00629-GJQ-ESC) counsel for MSU sought concurrence from all Plaintiffs’ counsel.

Plaintiffs’ counsel for all cases expressly denied concurrence, or otherwise failed to respond,

thereby making this motion necessary.

Dated: August 26, 2019

                                              Respectfully submitted,

                                              /s/ Amy L. Van Gelder
                                              Amy L. Van Gelder
                                              Albert L. Hogan
                                              Jessica A. Frogge
                                              Skadden Arps Slate Meagher & Flom LLP
                                              155 N Wacker Dr., Ste. 2700
                                              Chicago, IL 60606-1720
                                              (312) 407-0700
                                              amy.vangelder@skadden.com

                                              /s/ Scott R. Eldridge (with permission)
                                              Scott R. Eldridge (P66452)
                                              Miller, Canfield, Paddock and Stone P.L.C.
                                              One Michigan Avenue, Suite 900
                                              Lansing, MI 48933
                                              (517) 483-4918
                                              eldridge@millercanfield.com

                                              Attorneys for Defendants Michigan State
                                              University, Michigan State University Board of
                                              Trustees, and MSU Sports Medicine Clinic




                                                 2
/s/ Steven F. Stapleton (with permission)
Steven F. Stapleton (P51571)
Clark Hill, P.L.C.
200 Ottawa Ave., NW, Ste. 500
Grand Rapids, MI 49503
(616) 608-1145

Attorneys for Defendant William Strampel


/s/ Patrick F. Hickey (with permission)
Patrick F. Hickey (P36648)
Hickey Hauck Bishoff & Jeffers, PLLC
One Woodward Ave., Ste. 2000
Detroit, MI 48226
(313) 964-8600

Attorneys for Defendants Kathie Klages, Douglas
Dietzel, and Destiny Teachnor-Hauk


/s/ Fred K. Herrmann (with permission)
Fred K. Herrmann (P49519)
Kerr Russell & Weber PLC
500 Woodward Ave., Ste. 2500
Detroit, MI 48226-3427
(313) 961-0200

Attorneys for Defendants Brooke Lemmen and
Jeffrey Kovan


/s/ Scott L. Feuer (with permission)
Scott L. Feuer (P38185)
Law Offices of Scott L. Feuer PC
888 W Big Beaver Rd., Ste. 850
Troy, MI 48084
(248) 723-7828

Attorneys for Defendant Gary Stollak




   3
/s/ Lee T. Silver (with permission)
Lee T. Silver (P36905)
Silver & Van Essen P.C.
300 Ottawa Ave NW, Ste. 620
Grand Rapids, MI 49503
(616) 988-5600

Attorneys for Defendants Lou Anna Simon and
Lianna Hadden


/s/ Bryan R. Walters (with permission)
Bryan R. Walters (P58050)
Varnum Riddering Schmidt & Howlett LLP
Bridgewater Place
333 Bridge St., NW
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6865

Attorneys for Defendant Kristine Moore




   4
                                      Certificate of Service

       I hereby certify that on August 26, 2019, I electronically filed the foregoing paper with

the Clerk of the Court using the ECF system, which will send notification of such filing to all

attorneys of record.

                                             /s/ Amy L. Van Gelder
                                             Amy L. Van Gelder




                                                 5
